Citation Nr: 0905605	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  06-23 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma



THE ISSUE

Entitlement to a waiver of recovery of basic educational 
assistance benefits under Chapter 30, 38 U.S.C. § 3001, et. 
seq., in an amount calculated as $7,240.91.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to October 
1991.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of September 2002 rating decision of the RO, which 
found that the Veteran was indebted to VA for the creation of 
an overpayment of Chapter 30 VA basic educational assistance 
benefits in an amount of $7,240.91.  

The Veteran also expressed disagreement with a June 2003 
decision of the RO's Committee on Waivers and Compromises 
(COWC), which denied the claim for a waiver of recovery of 
the indebtedness.  

The Veteran's sworn testimony was obtained both at a personal 
hearing at the RO in August 2004 and at an interview at the 
RO in May 2005.  The transcripts of both proceedings are on 
file.  He also failed to report to a hearing scheduled in 
April 2007 before a Veterans Law Judge (VLJ).  

The issue of whether the debt was validly created was 
determined in a January 2006 Board decision and the issue of 
whether the debt should be waived was remanded for further 
development.  


FINDINGS OF FACTS

1.  The Veteran was paid Chapter 30 educational allowance for 
full time enrollment in his approved educational program at 
Republic Central College in Angeles City, Pampanga, the 
Philippines from November 4, 1996, through October 7, 2000.  

2.  The Veteran was paid basic educational benefits in the 
amount of $7,240.91 to which he was not entitled.  

3.  The Veteran was at fault in the creation of the 
overpayment, there was no fault on VA's part; he was unjustly 
enriched by the amount of the overpayment; recovery of the 
debt would not defeat the purpose for which VA educational 
benefits are authorized, or deprive the Veteran of basic 
necessities; the Veteran did not detrimentally rely on the 
erroneous payments, and it has not been otherwise shown to be 
inequitable to require repayment of the debt.  


CONCLUSION OF LAW

The recovery of the overpayment in the amount of $7,240.91 is 
not against the principles of equity and good conscience.  38 
U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.963, 1.965 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) is not applicable to cases involving waiver of 
indebtedness where the law is otherwise dispositive of the 
claim.  See Barger v. Principi, 16 Vet. App. 132 (2002).  
Therefore, VCAA is not applicable to this appeal.  

In June 2002, a VA compliance survey was conducted at the 
Republic Central College in Angeles City, Pampanga, the 
Philippines.  It was ascertained that the Veteran was paid 
full-time VA benefits during the second semester of the 
school year of 1997-1998 based on 15 units.  However, it was 
noted that he had pursued 12 units of study for the period 
indicated.  

During the first semester of 1998-1999, the Veteran was paid 
based on 15 units, but had undertaken 12 units of study; the 
second semester of that year he was paid full time benefits 
when taking 12 units. 

During the academic year of 1999-2000, the Veteran was paid 
full time benefits based on the representation of having 
enrolled for 15 units, but he in fact had undertaken 9 units 
of study.  

The Veteran was also paid full time benefits for the first 
semester of the year 2000-2001, but he did not pursue any 
units for the term indicated.  

The Board notes that, pursuant to 38 U.S.C.A. § 5302(c), a 
finding of fraud, misrepresentation, or bad faith precludes a 
grant of a waiver of recovery of the overpayment. 

The RO concluded that the facts in this case did not show the 
presence of any of the preceding factors and the Board 
accepts that conclusion.  As a result, while the Veteran 
failed to report his actual educational course workload, the 
Board's decision on appeal will be limited to the 
determination of whether waiver of recovery of education 
benefits is warranted on the basis of equity and good 
conscience.  

The standard of "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  

The decision reached should not be unduly favorable or 
adverse to either side, which means arriving at an outcome 
that is fair to both the obligor (the Veteran) and the 
Federal Government (VA).  

In making this determination, consideration will be given to 
the following factors, which are not intended to be all-
inclusive: (1) the fault of the debtor; (2) balancing of 
faults between the debtor and the VA; (3) undue hardship of 
collection on the debtor; (4) a defeat of the purpose of an 
existing benefit to the veteran; (5) the unjust enrichment of 
the veteran; and (6) whether the veteran changed positions to 
his detriment in reliance upon a granted VA benefit.  38 
U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).  

Moreover, all listed elements of equity and good conscience 
must be considered in a waiver decision.  See Ridings v. 
Brown, 6 Vet. App. 544 (1994).  

The first and second elements pertain to the fault of the 
debtor versus the fault of VA.  The responsibility in the 
creation of the overpayment of benefits rests entirely with 
the Veteran, inasmuch as it was due to his failure to keep 
the RO apprised of his course load-despite clear prior notice 
that he needed to do this as it would affect the amount of 
his monthly compensation.  

Thus, the Board finds that he bears primary fault in the 
creation of the overpayment at issue.  Moreover, VA acted 
promptly in response to information received regarding the 
Veteran.  

With respect to the third element, whether the Veteran would 
be subjected to undue hardship if the debt was recovered, in 
a June 2003 statement, the Veteran reported that the recovery 
of the debt had in essence caused undue hardship.  

In June 2003, the RO requested a Financial Status Report from 
the Veteran, but he did not submit.  He did not submit any 
evidence to support the conclusion that the recovery of 
overpayment caused him undue hardship.  The Veteran's general 
statement that he could not afford to repay the debt, alone, 
is not sufficient to show that recovery of the debt would 
cause financial hardship.  

The duty to assist is not a one-way street, and it is the 
conclusion of the Board that the appellant has not fulfilled 
his duty to cooperate in this matter.  See Wood v. Derwinski, 
1 Vet. App. 190 (1991).  If a claimant wishes help, he cannot 
passively wait for it in those circumstances where his own 
actions are essential in obtaining the putative evidence.  
Id.; Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  Therefore, 
the Board finds that he was not subjected to undue hardship 
during the collection of this debt.  

As to other elements of equity and good conscience, the 
Veteran received $7,240.91, to which he was not entitled.  
Thus, he was unjustly enriched by this quantifiable amount.  

The Veteran asserts that he did not use his VA benefits 
during other semesters that are not in contention.  However, 
equity and good conscience means arriving at a fair decision 
between the beneficiary and VA, and involves balancing 
various factors between these two entities.  See 38 C.F.R. § 
1.965.  In this case, he could have easily reported his 
reduction in classes in the appropriate manner, and his 
unilateral decision to forgo other VA benefits does not 
negate the fact that he received benefits to which he was not 
entitled. 

Similarly, it has not been shown that recovery of the 
overpayment would defeat the purpose of VA education 
benefits, which is to help eligible students complete a 
program of education by providing financial assistance.  
Paying for classes from which the Veteran has not taken is 
not part of this purpose, and the allowable circumstances are 
very limited.  

Despite the Veteran's contention that he did not apply for 
additional VA benefits, he did not relinquish any valuable 
right or changed his position by reason of having relied on 
the additional erroneous benefits.  No other factors which 
would preclude recovery of the overpayment as against equity 
and good conscience have been put forth.  

Thus, taken as a whole, there are no equitable factors which 
counteract the Veteran's fault in the creation of the debt, 
and the unjust enrichment resulting from the Veteran's 
receipt of $7,240.91, to which he was not entitled.  

After weighing all of the above factors, the Board believes 
that recovery of the overpayment would not be against equity 
and good conscience.  38 U.S.C.A. § 5302.  Thus, the request 
for waiver of recovery of the debt is denied.  



ORDER

The claim for waiver of recovery of the overpayment of basic 
educational assistance benefits under Chapter 30 in the 
amount of $7,240.91 is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


